Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This is in response to the election filed 2/28/2022.

This application is in condition for allowance except for the following formal matters: 
Election/Restrictions
2.	Applicant’s election without traverse of Group II, claim 3-9 in the reply filed on 2/28/2022 is acknowledged.
Claim Objections
3.	Claims 3-9 are objected to because of the following informalities:  
a.	Claim 3, line 2 recites CQD.  Please revise to Colloidal Quantum Dot (CQD),.
b.	Claim 6, line 1 recites CQD.  Please revise to Colloidal Quantum Dot (CQD),.  
c.	Cancel claims 1-2.
Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Regarding claim 3, the prior art of the record does not anticipate or make obvious the applicant’s method as claim 1/3/2020.  The prior art fails to show the treatment of the film by all of the solutions as claimed.  
b.	Regarding claim 6, the prior art of the record does not anticipate or make obvious the applicant’s method as claim 1/3/2020.  The prior art fails to show the treatment of the film by all of the solutions as claimed.  
i.	Zhou et al., US PGPub 20120292594 A1, shows the use of solutions to wash the nanaoparticles [0270]-[0274]), but fails to show a treatment as in the instant application for the film.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812